[Cite as Wolfe v. Grange Indemn. Ins. Co., 137 Ohio St.3d 561, 2013-Ohio 5201.]




   WOLFE, APPELLEE, v. GRANGE INDEMNITY INSURANCE COMPANY ET AL.,
                                      APPELLANT.
          [Cite as Wolfe v. Grange Indemn. Ins. Co., 137 Ohio St.3d 561,
                                   2013-Ohio-5201.]
Court of appeals’ judgment reversed on the authority of Cullen v. State Farm
        Mut. Auto. Ins. Co.—Cause remanded for further proceedings.
(No. 2012-0497—Submitted November 20, 2013—Decided December 17, 2013.)
     APPEAL from the Court of Appeals for Stark County, No. 2010CA00339,
                                     2012-Ohio-598.
                                ____________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
Cullen v. State Farm Mut. Auto. Ins. Co., 137 Ohio St.3d 373, 2013-Ohio-4733,
999 N.E.2d 614.        The cause is remanded to the appellate court for further
proceedings. Appellants’ motion to lift the stay of the briefing schedule is denied.
        O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and FRENCH,
JJ., concur.
        PFEIFER and O’NEILL, JJ., dissent from the judgment to reverse and
remand.
                                ____________________
        Schulman Zimmerman & Associates, Allen Schulman Jr., and Brian L.
Zimmerman, for appellee.
        Vorys, Sater, Seymour and Pease, L.L.P., Philip F. Downey, Robert N.
Webner, and Robert J. Krummen, for appellants.
        Daniel J. Kelso, urging reversal for amici curiae Ohio Insurance Institute,
National Association of Mutual Insurance Companies, and Property Casualty
Insurance Association of America.
                       SUPREME COURT OF OHIO




     Linda S. Woggon, urging reversal for amicus curiae Ohio Chamber of
Commerce.
                    _________________________




                                  2